DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-14 are pending in the application. Claims 1-9 and 11-14 will be examined.
Priority
This Application is a National Stage Entry for PCT/EP2018/081355 filed November 15, 2018, which claims priority to European Patent Office (EPO) Foreign Application No. 17201923.4 filed November 15, 2017.

Information Disclosure Statement
Receipt of Information Disclosure Statement filed 7/27/2020 is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:  There is a missing period (.) at the end of the sentence of claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims a method for inducing acquired resistance in a plant to a plant pathogen, comprising a) obtaining or providing a composition comprising 1-hydroxypiperidine-2-carboxylic acid or a salt or derivative thereof, and b) contacting a plant with said composition, thereby inducing acquired resistance in the plant. Applicant claims a plant seed coated with a composition comprising 1-hydroxypiperidine-2-carboxylic acid or a salt or derivative thereof. Applicant claims an irrigating system filled with irrigation water comprising 1-hydroxypiperidine-2-carboxylic acid or a salt or derivative thereof in a concentration of at least 0.1mM. Applicant also claims a fertilizer comprising 1-hydroxypiperidine-2-carboxylic acid or a salt or derivative thereof in a concentration of at least 0.01mM. 
The term “derivative” is indefinite. The word derivative is a chemical substance related structurally to another substance and theoretically derivable from it. A “derivative” may include an unlimited number of compounds obtainable from another compound by some undetermined chemical modification, functional derivatives and compounds with numerous different types of side groups. It is not clear to what extent the compounds according to the claims may be modified while still being regarded as a derivative. Based on this analysis, including the definition of “derivative” it is unclear which compounds are to be covered by the claims and which are not. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chen Publication (2018, PNAS, Chen et al.).
Regarding claims 1, 2, 3, 4, 5, 6, 7, and 8, Chen et al. disclose that N-hydroxy-pipecolic acid metabolites are mobile defense signals produced at the site of bacterial infection and establish and amplify defense in uninfected, distal tissues (page E4920, col. 2, Significance box). Chen et al. disclose to test if N-OH-Pip (N-hydroxy-pipecolic acid) treatment alone is sufficient to induce SAR and rescue the SAR deficiency of fmo1 mutants, we infiltrated three lower leaves of Arabidopsis WT and fmo1 plants with 1 mM N-OH-Pip (contacting a plant with 1-hydroxypiperdine-2-carboxylic acid; dicot plant; concentration at least 0.1 mM). We used 1 mM of each metabolite because it was previously established that watering plants with 1 mM Pip elicits SAR in the leaves of WT but not fmo1 mutants. After chemical incubation for 24 h, one upper leaf each plant was inoculated with a 1 x105 cfu/mL suspension of P. syringae pathovar maculicola Psm ES4326), a virulent bacterium. At 3 d post inoculation (dpi), bacterial growth was quantified. Both WT and fmo1 plants treated with N-OH-Pip contained significantly less Psm ES4326 in infected upper leaves compared with plants treated with Mock or Pip (bacterium, hemibiotrophic plant pathogen; contacting leaves). N-OH-Pip treatment also reduced symptom development. These results suggest that treatment of leaves with N-OH-Pip is sufficient to induce SAR and does not require FMO1 (priming said plant to induce a resistance response to a plant pathogen) (page E4922, col. 2, N-OH-Pip Treatment of Arabidopsis Leaves Is Sufficient to Induce SAR, entire section).
Regarding claim 12, Chen et al. disclose irrigation with N-OH-Pip could induce SAR in WT and fmo1 plants. SAR assays were performed. WT and fmo1 plants were drenched with water, 1 mM Pip or 1 mM N-OH-Pip by root application. One day later, three lower leaves per plant were inoculated with a 5 X106 cfu/mL suspension of Pst avrRpt2, an avirulent strain. The titer of Psm ES4326 in the infected upper leaves was determined at 3 dpi to quantify the impact of Pip and N-OH-Pip treatment on the level of disease resistance (page E4923, col. 2, N-OH-Pip Irrigation Induces SAR in Arabidopsis WT and fmo1 Plants, paragraph 1). Chen et al. disclose symptoms were significantly delayed in WT and fmo1 plants irrigated with N-OH-Pip (Fig. 5B). The results indicate that N-OH-Pip treatment reduces symptom development of Arabidopsis leaves in an FMO1-independent manner (page E4923, col. 2, N-oh-Pip Irrigation Induces SAR in Arabidopsis WT and fmo1 Plants, paragraph 2). Chen et al. disclose irrigating plants with N-OH-Pip enhanced SAR. N-OH-Pip absorption by roots provided the strongest 
The Chen Publication meets all the limitations of the claims and thereby anticipates the claims.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Vogel-Adghough Publication (2013, Plant Signaling & Behavior, Vogel-Adghough et al.). The Vogel-Adghough Publication cited by Applicant on the IDS dated 7/27/2020.
The examiner notes the composition claimed in the methods of the instant application is a composition comprising 1-hydroxypiperdine-2-carboxylic acid or derivative thereof. As such, pipecolic acid (Pip) is a derivative of 1-hydroxypiperdine-2-carboxylic acid. Therefore, the disclosure of Vogel-Adghough Publication reads on a derivative of 1-hydroxypiperdine-2-carboxylic acid.
Regarding claim 1, 3, 4, 5, 6, 7, and 8, Vogel-Adghough et al. disclose tobacco plants respond to lead infection by the compatible bacterial pathogen Pseudomonas syringae pv tabaci (Pstb) with a significant accumulation of several amino acids, including Lys, branched-chain, aromatic and amide group amino acids (page e26366-1, Abstract). Vogel-Adghough et al. disclose to examine whether massive pathogen-induced changes in the metabolism of amino acids do also occur in other plant species. Lead-inoculated 4-week-old tobacco (Nicotiana tabacum cv Xanthi) plant with P. syringae pv tabaci 6605 (Pstb), a compatible bacterial strain that causes tobacco wildfire disease and determined amino acid levels in leaves 2 d post inoculation (dpi). Vogel-Adghough et al. disclose tobacco leaves inoculated with Pstb undergo similar Psm-inoculated Arabidopsis leaves (page e26366-2, col. 2, Results, paragraph 2).
Regarding claims 1, 3, 4, 5, 6, 7, and 8, Vogel-Adghough et al. disclose exogenous application of Pip is sufficient to markedly enhance resistance to compatible Psm and the incompatible, hypersensitive response (HR)-inducing Psm avrRpm1 strain in wild type Arabidopsis plants, and fully complements the defects of the Pip-deficient ald1 mutant in basal and Rpm1-mediated resistance. Vogel-Adghough et al. disclose they tested whether exogenous Pip would enhance resistance of tobacco to bacterial pathogen. When 10 µmol Pip was applied via the root system to individual tobacco plants, an uptake of the amino acid into the shoot occurred and the leaf levels of Pip increases from faint basal values of control plant (contacting plant with composition, dicot, bacterium, hemibiotrophic, application to roots, concentration of at least 0.1 mM). Vogel-Adghough et al. disclose pre-treatment of tobacco with Pip suppressed Pstb and determined bacterial multiplication at 5 dpi. Strikingly, pre-treatment of tobacco with Pip suppressed Pstb multiplication in leaves by about 1 order of magnitude and significantly reduced the severe necrotic disease symptoms observed in control plants after Pstb infection. These results indicate that Pip strongly enhances basal resistance of tobacco to compatible Pstb (page e26366-3,col. 1, paragraph 2, entire paragraph).  Vogel-Adghough et al. disclose exogenous Pip enhances resistance to both tobacco and Arabidopsis plants to compatible and HR-inducing bacterial pathogens (page e26366-4, col. 1, first sentence). 
Regarding claim 2, Vogel-Adghough et al. disclose in Arabidopsis Pip amplifies defense signaling and primes plants for the early activation of defenses responses such Pstb infection (page e26366-4, col. 1, paragraph 2) (priming plant).  
The Vogel-Adghough Publication meets all the limitations of the claims and thereby anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero Mendez (US 2016/0037772) in view of the Chen Publication (2018, PNAS, Chen et al.)
Applicant’s invention
	Applicant claims a method for inducing acquired resistance in a plant to a plant pathogen, comprising a) obtaining or providing a composition comprising 1-hydroxypiperdine-2-carboxylic acid or a salt or derivative thereof, and b) contacting a plant with said composition, thereby inducing acquired resistance in the plant. Applicant claims the composition further comprises at least one plant nutrient and/or at least one further plant protection product or salt or derivative thereof. Applicant claims a plant seed coated with a composition comprising 1-hydroxypiperidine-2-carboxylic acid. Applicant claims a fertilizer comprising 1-hydroxypiperidine-2-carboxylic acid or a salt or derivative thereof in a concentration of at least 0.1 mM. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Guerrero Mendez teaches a method for treating a plant comprising contacting a plant or a part of a plant with a first agent, the first agent comprising one or more of 9-oxononanoic acid, arachidonic acid, or a salt or ester thereof; wherein the amount of the first agent is effective to increase tolerance to abiotic stress on the plant or to reduce a consequence of abiotic stress on the plant (page 10, claim 8). Guerrero Mendez teaches the first agent further comprises one or more of pipecolic acid, a dicarboxylic acid, salicylic acid or a salt or ester thereof (page 10, paragraph 12). 
Regarding claim 9, Guerrero Mendez teaches the method further comprises contacting the plant or the part of a plant with a third agent, wherein the third agent 
Regarding claim 11, Guerrero Mendez teaches the surface of the plant and part thereof and includes plant parts that are above and below ground. Thus, a plant or plant part in the present invention includes, but is not limited to seeds, roots, rootstocks, and combinations thereof. Therefore, in some embodiments, the plant is a seed (page 8, paragraph 73).
Regarding claims 13 and 14, Guerrero Mendez teaches fertilizers include ammonium phosphate and urea (page 7, paragraph 59).
Difference between the prior art and the claims
(MPEP 2141.02)
Guerrero Mendez does not specifically disclose the composition comprises 1-hydroxypiperidine-2-carboxylic acid, examples of a plant seed coated with 1-hydroxypiperidine-2-carboxylic acid, or an example of a fertilizer comprising 1-hydroxypiperidine-2-carboxylic acid. It is for this reason the Chen Publication is added as a secondary reference. 
	The teachings of the Chen Publication with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the teachings of Guerrero Mendez and the Chen Publication and use a composition comprising 1-hydroxypiperidine-2-carboxylic acid in the N-hydroxy-pipecolic acid) provide similar results in the protection of plants against bacterial infection and inducing a resistance response in the plants. Therefore, it would have been prima facie obvious to substitute N-OH-Pip (N-hydroxy-pipecolic acid) for Pip (pipecolic acid) since the prior art establishes Pip (pipecolic acid) and N-OH-Pip (N-hydroxy-pipecolic acid) are functional equivalents. 
Regarding the claim limitation of inducing acquired resistance in a plant to a plant pathogen, the method of the instant composition is the same as the method taught by Guerrero Mendez. As such, following the prior art teaching that if the same composition is taught in the prior art, application of pipecolic acid to plants, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., inducing acquired resistance in a plant to a plant pathogen, without evidence to the contrary. 

It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the teachings of Guerrero Mendez, as modified by the Chen Publication, and formulate a fertilizer comprising 1-hydroxypiperidine-2-carboxylic acid. Guerrero Mendez teaches a method for treating a plant comprising contacting a plant or a part of a plant with a first agent, the first agent comprising one or more of 9-oxononanoic acid, arachidonic acid, or a salt or ester thereof; wherein the amount of the first agent is effective to increase tolerance to abiotic stress on the plant or to reduce a consequence of abiotic stress on the plant and the first agent further comprises 
Regarding the limitation of the concentration of at least 0.1 mM, one of ordinary skill in the art would have been motivated to determine the concentration as a matter of experimentation and optimization. The Chen Publication teaches that 0.1 mM of 1-hydroxypiperidine-2-carboxylic acid and pipecolic acid induce resistance in a plant. As such, one of ordinary skill in the art would have been motivated to use the teachings of prior art references to determine the optimal amount of 1-hydroxypiperidine-2-carboxylic acid in the application, such as the Chen Publication, in the compositions taught by Guerrero Mendez. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDRIAE M HOLT/Examiner, Art Unit 1616